Case 09-07452-8-SWH          Doc 346 Filed 10/24/19 Entered 10/24/19 14:16:33                 Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                WILMINGTON DIVISION

  In the Matter of:                                                      Chapter 11
  GORDON HAGGOTT BECKHART, JR.                                           Case No: 09-07452-8-SWH
  STELLA MARIE BECKHART
                    Debtors
                            NOTICE OF MOTION

         NOTICE IS HEREBY GIVEN of the Debtors’ Motion for Contempt and Sanctions against
  BSI Financial Services (the “Motion”) filed on October 23, 2019, in the above-captioned case; and,

         FURTHER NOTICE IS HEREBY GIVEN that this Motion may be allowed provided no
  response and request for a hearing is made by a party in interest in writing to the Clerk of this Court
  on or before 5:00 p.m. on November 6, 2019; and

         FURTHER NOTICE IS HEREBY GIVEN that a hearing will be conducted on the Motion
  and any response thereto on November 7, 2019, at 11:30 a.m. at the United States Courthouse,
  located at 300 Fayetteville Street, Courtroom #208, Raleigh, North Carolina.

         This the 23rd day of October, 2019.
                                                         The Law Offices of Oliver & Cheek, PLLC

                                                         By:     s/ Ciara L. Rogers
                                                                 Ciara L. Rogers
                                                                 N.C. State Bar No. 42571
                                                                 Email: ciara@olivercheek.com
                                                                 George M. Oliver
                                                                 N.C. State Bar No. 26587
                                                                 Email: george@olivercheek.com
                                                                 PO Box 1548
                                                                 New Bern, NC 28563
                                                                 Telephone: (919)987-2024
                                                                 Facsimile: (252) 633-1950
                                                                 Attorneys for the Debtors
Case 09-07452-8-SWH         Doc 346 Filed 10/24/19 Entered 10/24/19 14:16:33              Page 2 of 2




                                   CERTIFICATE OF SERVICE

         I, Ciara L. Rogers, Post Office Box 1548, New Bern, N.C. 28563 certify;

         That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of age;
  and

          That on the 24th day of October, 2019, I served copies of the Debtors’ Motion for Contempt
  and Sanctions against BSI Financial Services, Notice thereof and the Order Reducing Response Time
  on the parties listed below via CM/ECF, facsimile, or by U.S. Mail, First Class, sufficient postage
  prepaid, as indicated; and,

         I certify under penalty of perjury that the foregoing is true and correct.

         This is the 24th day of October, 2019.
                                                        The Law Offices of Oliver & Cheek, PLLC

                                                        By:     s/ Ciara L. Rogers
                                                                Ciara L. Rogers
                                                                N.C. State Bar No. 42571
                                                                Email: ciara@olivercheek.com
                                                                PO Box 1548
                                                                New Bern, NC 28563
                                                                Telephone: (919) 987-2024
                                                                Facsimile: (252) 633-1950
                                                                Email: ciara@olivercheek.com
                                                                Attorneys for the Debtors
  cc:
  Bankruptcy Administrator      (via CM/ECF)

  BSI Financial Services       (via facsimile and U.S. Mail)
  Attn: Officer, Agent, Managing Agent
  314 S. Franklin Street
  Titusville, PA 16354

  Servis One, Inc.             (via facsimile and U.S. Mail)
  Attn: Officer, Agent, Managing Agent
  314 S. Franklin Street
  Titusville, PA 16354

  Gordon H. Beckhart, Jr.       (via U.S. Mail)
  Stella M. Beckhart
  PO Box 347
  Kure Beach, NC 28449
  Debtors
